DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE:
It is noted in the response filed on 02/14/2022, the identifiers for claims 35-38 and 39-44 are incorrect.  Each of the identifiers for claims 35-38 and 40-44 should have been indicated as "currently amended", and not "previously presented”, and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  See 37 CFR 1.121 (c)(2).
Claim Objections
Claims 47-48 and 58 are objected to because of the following informalities:    
In reference to claims 47-48, in each of the claims amend “(th/4)” in line 4 to “(t/4)” and amend “(th/2)” in line 5 to “(t/2)’, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 58, the clam depends on cancelled claim 57, it is suggest to amend “claim 57” in line 2 to “claim 34”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35, 37-38, 40-41 and 43-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claims 35, 37-38, 40-41 and 43-44, each of the claims has been amended to now recite the aluminum-lithium alloy “consists of” a single element in a specific weight percent, there is no support to recite those claim limitations. For example, claim 35 recites, “said aluminum-lithium alloy consist of 3.4 to 3.7 wt.% Cu”, there is no support in the original disclosure to recite the aluminum-lithium alloy consists of 3.4 to 3.7 wt.% Cu and no other elements besides Cu could be in the aluminum-lithium alloy.
  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 37-38, 40-41 and 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 35, the claim has been amended to recite “said aluminum-lithium alloy consists of 3.4 to 3.7 wt.% Cu.”, it is unclear how the aluminum-lithium alloy would only require having 3.4 to 3.7 wt.% Cu, while claim 34, on which claim 35 depends, requires 1.2 to 1.7 wt.% Li, 0.8 to 1.2 wt.% Mg, 0.10 to 0.50 wt.% Zn, 0.1 to 1.0 wt.% Mn and a balance being aluminum, besides the presence of Cu. Further, it is unclear how the 100 wt% of aluminum-lithium alloy would be made up by only having 3.4 to 3.7 wt.% Cu.
	For the purpose of examination, claim 35 will be interpreted as said aluminum-lithium alloy consists of from 3.4 to 3.7 wt.% Cu, from 1.2 to 1.7 wt.% Li, from 0.8 to 1.2 wt.% Mg, from 0.10 to 0.50 wt.% Zn, from 0.1 to 1.0 wt.% Mn, less than 0.1 wt.% Ag, less than 0.04 wt.% Zr, up to 0.15 wt.% Ti, up to 0.12 wt.% Si, up to 0.15 wt.% Fe, up to 0.15 wt.% each incidental elements, with the total of these incidental elements not exceeding 0.35 wt.%, with the balance being aluminum.
In reference to claim 37, the claim has been amended to recite “said aluminum-lithium alloy consists of 0.20 to 0.50 wt.% Zn.”, it is unclear how the aluminum-lithium alloy would only require having 0.20 to 0.50 wt.% Zn, while claim 34, on which claim 37 depends, requires 3.2 to 3.7 wt.% Cu, 1.2 to 1.7 wt.% Li, 0.8 to 1.2 wt.% Mg, 0.1 to 1.0 wt.% Mn and a balance being aluminum, besides the presence of Zn. Further, it is unclear how the 100 wt% of aluminum-lithium alloy would be made up by only having 0.20 to 0.50 wt.% Zn.
	For the purpose of examination, claim 37 will be interpreted as said aluminum-lithium alloy consists of from 3.2 to 3.7 wt.% Cu, from 1.2 to 1.7 wt.% Li, from 0.8 to 1.2 wt.% Mg, 0.20 to 0.50 wt.% Zn, from 0.1 to 1.0 wt.% Mn, less than 0.1 wt.% Ag, less than 0.04 wt.% Zr, up to 0.15 wt.% Ti, up to 0.12 wt.% Si, up to 0.15 wt.% Fe, up to 0.15 wt.% each incidental elements, with the total of these incidental elements not exceeding 0.35 wt.%, with the balance being aluminum.
In reference to claim 38, the claim has been amended to recite “said aluminum-lithium alloy consists of 0.20 to 0.60 wt.% Mn.”, it is unclear how the aluminum-lithium alloy would only require having 0.20 to 0.60 wt.% Mn, while claim 34, on which claim 38 depends, requires 3.2 to 3.7 wt.% Cu, 1.2 to 1.7 wt.% Li, 0.8 to 1.2 wt.% Mg, 0.1 to 0.50 wt.% Zn and a balance being aluminum, besides the presence of Mn. Further, it is unclear how the 100 wt% of aluminum-lithium alloy would be made up by only having 0.20 to 0.60 wt.% Mn.
	For the purpose of examination, claim 38 will be interpreted as said aluminum-lithium alloy consists of from 3.2 to 3.7 wt.% Cu, from 1.2 to 1.7 wt.% Li, from 0.8 to 1.2 wt.% Mg, from 0.10 to 0.50 wt.% Zn, 0.2 to 0.6 wt.% Mn, less than 0.1 wt.% Ag, less than 0.04 wt.% Zr, up to 0.15 wt.% Ti, up to 0.12 wt.% Si, up to 0.15 wt.% Fe, up to 0.15 wt.% each incidental 
In reference to claims 40-41, claim 40 has been amended to recite “said aluminum-lithium alloy consists of a maximum 0.05 wt.% Ag”, similarly claim 41 has been amended to recite “said aluminum-lithium alloy consists of a maximum of 0.01 wt.% Ag”, it is unclear how the aluminum-lithium alloy would only require having a maximum weight percent of Ag, while claim 34, on which claims 40 and 41 depends, requires 3.2 to 3.7 wt.% Cu, 1.2 to 1.7 wt.% Li, 0.8 to 1.2 wt.% Mg, 0.1 to 0.50 wt.% Zn and a balance being aluminum, besides the optional presence of Ag. Further, it is unclear how the 100 wt% of aluminum-lithium alloy would be made up by only having a maximum weight percent of Ag.
	For the purpose of examination, claims 40 and 41 will be interpreted as said aluminum-lithium alloy consists of from 3.2 to 3.7 wt.% Cu, from 1.2 to 1.7 wt.% Li, from 0.8 to 1.2 wt.% Mg, from 0.10 to 0.50 wt.% Zn, from 0.1 to 1.0 wt.% Mn, less than 0.04 wt.% Zr, up to 0.15 wt.% Ti, up to 0.12 wt.% Si, up to 0.15 wt.% Fe, up to 0.15 wt.% each incidental elements, with the total of these incidental elements not exceeding 0.35 wt.%, with the balance being aluminum and a maximum of 0.05 wt.% Ag or a maximum of 0.01 wt.% Ag, respectively.
In reference to claim 43, the claim has been amended to recite “said aluminum-lithium alloy consists of a maximum 0.05 wt.% Si.”, it is unclear how the aluminum-lithium alloy would only require having a maximum 0.05 wt.% Si, while claim 34, on which claim 43 depends, requires 3.2 to 3.7 wt.% Cu, 1.2 to 1.7 wt.% Li, 0.8 to 1.2 wt.% Mg, 0.1 to 0.50 wt.% Zn and a balance being aluminum, besides the optional presence of Si. Further, it is unclear how the 100 wt% of aluminum-lithium alloy would be made up by only having a maximum 0.05 wt.% Si.

In reference to claim 44, the claim has been amended to recite “said aluminum-lithium alloy consists of a maximum 0.08 wt.% Fe.”, it is unclear how the aluminum-lithium alloy would only require having a maximum 0.08 wt.% Fe, while claim 34, on which claim 44 depends, requires 3.2 to 3.7 wt.% Cu, 1.2 to 1.7 wt.% Li, 0.8 to 1.2 wt.% Mg, 0.1 to 0.50 wt.% Zn and a balance being aluminum, besides the optional presence of Fe. Further, it is unclear how the 100 wt% of aluminum-lithium alloy would be made up by only having a maximum 0.08 wt.% Fe.
	For the purpose of examination, claim 43 will be interpreted as said aluminum-lithium alloy consists of from 3.2 to 3.7 wt.% Cu, from 1.2 to 1.7 wt.% Li, from 0.8 to 1.2 wt.% Mg, from 0.10 to 0.50 wt.% Zn, from 0.1 to 1.0 wt.% Mn, less than 0.1 wt.% Ag, less than 0.04 wt.% Zr, up to 0.15 wt.% Ti, up to 0.12 wt.% Si, a maximum 0.08 wt.% Fe, up to 0.15 wt.% each incidental elements, with the total of these incidental elements not exceeding 0.35 wt.%, with the balance being aluminum.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In reference to claim 36, the claim has been amended to recite “said aluminum-lithium alloy contains no Hf.”, the transitional phrase recited in claim 36, i.e., “contains” is open-ended, however, the transition phrase recited in claim 34 “consisting of” is a closed term. Therefore, claim 36 fails to further limit claim 34.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-44, 46-51, 54-56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Rioja et al. (US 5,066,342) (Rioja).
In reference to claims 34, 39-42 and 58, Rioja teaches an aluminum lithium alloy product, the alloy is rolled to produce a sheet or plate-type product where the sheet has a thickness ranging from 0.010 to 0.249 inches (col. 2, lines 21-22; col. 5, line 45-col. 6, line 19) (corresponding to a rolled product comprising aluminum-lithium alloy; wherein said rolled product has a thickness of 0.01-0.249 inch).
 wt. % Zn, 0.1 to 0.8 wt. % Mn, the balance aluminum and impurities (col. 3, lines 35-39) (corresponding to aluminum-lithium alloy consisting of from 3.2 to 3.7 wt. %, from 1.2 to 1.7 wt.% Li, from 0.8 to 1.2 wt.% Mg, from 0.10 to 0.50 wt. % Zn, from 0.1 to 1.0 wt.% Mn; wherein wt.% us based on a total weight of the aluminum-lithium alloy, with a balance being aluminum). The impurities are limited to about 0.25 wt. % each, and the combination of impurities preferably should not exceed 0.5 wt. % (col. 3, lines 25-28) (corresponding to up to 0.15 wt. % each incidental elements, with the total of these incidental elements not exceeding 0.35 wt. %). A ratio of Mg and Zn is in a range from 1 to 6 when the wt. % Mg is 1 to 4.0 and Zn is in the range of 0.2 to 0.9 wt. % (col. 4, lines 51-54) (corresponding to a content of Mg is at least equal to or higher than two times a content of Zn in weight percent).
Rioja further teaches the aluminum based alloy includes 0.5 wt % max. Fe and 0.5 wt. % max Si (Abstract) (corresponding to up to 0.12 wt.% Si, up to 0.15 wt.% Fe). Rioja does not teach the aluminum based alloy includes any Ag, therefore it is clear no Ag (i.e., 0 wt. %) is included in the alloy (corresponding to less than 0.1 wt. % Ag; a maximum of 0.05 wt. % Ag, a maximum of 0.01 wt. %; no Ag is intentionally added to the aluminum-lithium alloy). Rioja further teaches the aluminum based alloy can include 0.01 to 0.2 wt. % Ti (claim 1) (corresponding to up to 0.15 wt.% Ti).
Rioja further teaches a zirconium content in the lithium-containing aluminum base alloy should be maintained in the range of 0 to 15 wt. % (col. 6, lines 35-37) and the alloy must contain a minimum level of zirconium and/or manganese to retard recrystallization of the final product during solution heat treating (col. 7, lines 60-64) (corresponding to less than 0.04 wt. % Zr; no Zr is intentionally added to the aluminum-lithium alloy). Therefore, it would have been 
Rioja further teaches the product is artificially aged to a yield strength in the rage of 50 to 85 ksi (col. 9, lines 45-48) (corresponding to said rolled product has a tensile yield strength greater than 62 ksi; the tensile strength of greater than 62 and less than or equal to72.3 ksi).
Rioja further teaches a specific strength is the tensile yield strength divided by the density of the alloy (col. 9, lines 64-65). The specific strength of the plate product is as high as 1.00×106 ksi in3/lb (col. 9, line 65-col. 10, line 2). Therefore the density of the alloy is in the range of 0.00005 to 0.000085 lb/in3 (i.e., 50 ksi/106 ksi in3/lb = 0.00005 lb/in3; 85 ksi/106 ksi in3/ln = 0.000085 lb/in3) (corresponding to said aluminum-lithium alloy has a density ≤ 0.0964 lbs/in3).
Rioja teaches a range of each element in the aluminum based alloy, thickness of the rolled product, tensile yield strength of the rolled product and a density of the aluminum based alloy which overlap the presently claimed ranges.
Rioja differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the ranges taught by the Rioja, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
In reference to claim 35, Rioja teaches the limitations of claim 34, as discussed above. The alloy contains 2.5 to 5.0 wt. % Cu (col. 3, lines 35-39) (corresponding to 3.4 to 3.7 wt. % Cu).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 36, Rioja teaches the limitations of claim 34, as discussed above. Rioja teaches the aluminum based alloy may include at least one of the elements selected from the group Cr, V, Hf, Zr, Ti, Sc and Ce with Crm V, Zr, Ti and Sc in the range of 0.01 to 0.2 wt.%, Hf up to 0.06 wt.% and Ce in the range of 0.01 to 0.5 wt.% (claim 1).
Given that Rioja teaches the aluminum base may include Hf up to 0.06 wt.%, it would be obvious to one of ordinary skill in the art to before the effective filing date of the presently claimed invention to use 0 wt. % Hf in the aluminum based alloy, which is both disclosed by Rioja and encompassed within the scope of the present claims and thereby arriving at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 37, Rioja teaches the limitations of claim 34, as discussed above. The alloy contains 0.2 to 11 wt. % Zn (col. 3, lines 35-39) (corresponding to 0.20 to 0.50 wt. % Zn).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 38, Rioja teaches the limitations of claim 34, as discussed above. The alloy contains 0.1 to 0.8 wt. % Mn (col. 3, lines 35-39) (corresponding to 0.2 to 0.6 wt. % Mn).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 43 and 44, Rioja teaches the limitations of claim 34, as discussed above.
The alloy can include 0.5 wt. % max. Fe and 0.5 wt. % max. Si (Abstract) (corresponding to a
maximum of 0.05 wt. % Si; a maximum of 0.08 wt. % Fe).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 46 and 49, Rioja teaches the limitations of claim 34, as discussed above.
The alloy is rolled to produce a sheet having a thickness of from 0.010 to 0.249 inch (col. 5, line
45-col. 6, line 19) (corresponding to said aluminum-lithium alloy has a thickness of 0.01-0.125 inch; the aluminum-lithium alloy is in the form of a sheet or a coil having a thickness of 0.01” to 0.125”).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 47-48, 50-51 and 54-55, Rioja teaches the limitations of claim 34, as
discussed above. The alloy is rolled to produce a sheet having a thickness of from 0.010 to 0.249
inch (col. 5, line 45-col. 6, line 19) (corresponding to having a thickness of 0.01” to 0.249”).
Given that Rioja teaches a rolled product comprising the aluminum based alloy that is
substantially identical to the presently claimed rolled product comprising the aluminum-lithium
alloy in structure and composition, it is clear the rolled product of Rioja would inherently exhibit
in a solution heat-treated, quenched and stretched condition a ratio of “soft” to “hard” texture higher than “0.8-0.5* gage” and “1.0-5.0* gage” at sheet quarter thickness (th/4) and center
thickness (th/2) respectively, the unit of gauge being an inch, exhibit in a solution heat-treated,
quenched, stretched and artificially aged condition a minimum LT bend ratio of less than “23.65-
0.0292*“Specific LT TYS””, and a minimum L bend ratio of less than “12.88-0.0146*“Specific
L TYS””, the unit of specific strength being “ksi/(lb/in3)’, and be capable of achieving 1.88*t
bend test without cracking in both a L orientation and a LT orientation and have a ratio of soft
textures to hard textures measured at quarter thickness (t/4) greater than 0.8, said soft textures
defined as cubed and R-cubed textures, and said hard textures defined as Brass and S textures.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
In reference to claim 56, Rioja teaches the limitations of claim 34, as discussed above. Rioja
further teaches after working a body of the alloy to the desired thickness, the sheet or plate or

lines 21-23; col. 3, lines 7-9) (corresponding to provided as a T3 temper sheet).
Response to Arguments
In response to amended claim 34, the previous 35 U.S.C. 112(b) rejections are withdrawn from record. However, as discussed above, amended claims 35, 36-38, 40-41 and 43-44 necessitate a new set of 35 U.S.C. 112(a), 112(b) and 112(d) rejections. 

In response to amended claims 34-35, 37-38, 40-41, 43-44 and 50-51 the previous Claim Objection to these claims have been withdrawn from record. However, not all the claim objections to claims 47-48 and 58 were addressed and remain objected to, as discussed above.

Applicant primarily argues:
“Applicants have unexpectedly discovered an alloy composition including a narrow range of ingredients that produces beneficial results not disclosed or know in the prior art…The presently disclosed substantially Zr-free Al-Li alloy innovatively changes the metallurgical approach to obtain a desired grain structure for excellent formability and strength suitable for aerospace applications…Applicants discovered a narrow composition range for an Al-Li aluminum alloy that has unexpected formability properties not known in the prior art.”
Remarks, p. 6-8
The examiner respectfully traverses as follows:
	The data to establish the unexpected results is unpersuasive for the reasons below.
	Firstly, the data is not commensurate in scope with the scope of the present claim 1. Specifically, the data only shows using a specific chemical composition having a specific wt.% of each of Si, Fe, Cu, Mn, Li, Mg, Ag, Zn, Ti and Zr; a specific density; a specific gage, a specific bending surface cracking conditions in the L and LT directions for the specific gage; a specific minimum bend ratio; a specific UTS, TYS and EL in specific directions (i.e., L, LT, 3, any thickness from 0.01 to 0.249 inch, any bending surface cracking conditions in the L and LT directions; any minimum bending ratio, any tensile yield strength (TYS) greater than 62 ksi, any ultimate tensile strength (UTS), any percent elongation (EL) and any texture.
	Further, there is no data for (1) up to 0.15 wt% each incidental elements, with the total of these incidental elements not exceeding 0.35 wt%, (2) the amount of Cu at the upper and lower limit (i.e., 3.2 and 3.7 wt%), (3) the amount of Li at the upper and lower limit (i.e., 1.2 and 1.7 wt.%), (4) the amount of Mg at the upper and lower limit (i.e., 0.8 and 1.2 wt.%), (5) the
amount of Zn at the upper and lower limit (i.e., 0.10 and 0.50 wt.%), (6) the amount of Mn at the
upper and lower (i.e., 0.1 and 1.0 wt.%), (7) the amount of Ag at the upper end (i.e., 0.1 wt.%), (8) the amount of Ti at the upper end (i.e., 0.15 wt.%), (9) the amount of Si at the upper end (i.e., 0.12 wt.%) and (10) the amount of Fe at the upper end (i.e., 0.15 wt.%). 
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In other words, the showing of unexpected results must be reviewed to see if the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed rage of (1) the amount of incidental elements, (2) the amount of Cu, (3) the amount of Li, (4) the amount of Mg, (5) the amount of Zn, (6) the amount of Mn, (7) the amount of Ag, (8) the amount of Ti, (9) the amount of Si and (10) the amount of Fe.
Secondly, there is no proper side-by-side comparison. While the closest side-by-side comparison would be 115733B8 (inventive) and 115713B0 (comparative), wherein the comparison attempts to show the criticality of using less than 0.04 wt.% Zr in the composition, however, not only the amounts of Zr used in 115733B8 (inventive) and 115713B0 (comparative) are different, but the amounts of Si, Fe, Cu, Mn, Li, Mg and Ti are different. Thus, it is unclear what contribute(s) the undesired effect in 115713B0, e.g., the amount of Zr, the amount of Si, Fe, Cu, Mn, Li, Mg or Ti or the combination of all the elements.
Even if there were proper side-by-side comparisons, the data to establish unexpected results remains unpersuasive for the reasons set forth above, i.e., the data is not commensurate in scope with the scope of the present claims.
Therefore, it is the examiners position that one of ordinary skill in the art absent evidence to the contrary would select from the overlapping portion of the ranges taught by Rioja, because overlapping ranges have been held to establish a prima facie case of obviousness.

Applicant further argues:
“Since the data provided in Applicant’s specification shows recrystallization, the Examiner’s argument about retarding recrystallization would teach away from using Rioja ‘342 to arrive at the presently claimed invention.”
Remarks, p. 9

	Firstly, while Rioja may teach the alloy must contain a minimum level of zirconium and/or manganese to retard recrystallization of the final product during solution heat treating (col. 7, lines 60-64), such disclosure does not criticize, discredit, or otherwise discourage the alloy having a grain structure or even recrystallization occurring in the product.
	Further, it is noted the claims do not require the grain structure to be fully recrystallized nor does the Specification disclose the grain structure is fully recrystallized as the Applicant argues.
	Secondly, Rioja teaches a recrystallized grain structure for the sheet (col. 6, lines26-28) and further the intermediate products (i.e., sheet) exhibit recrystallization (col. 7, lines 32-34). Thus, while Rioja teaches no further recrystallization during solution heat treating, Rioja does not exclude recrystallization in the microstructure of the product.
Therefore, Rioja does not teach away from the claimed invention, as set forth above.
Lastly, it is not clear how the prior art can disclose the same alloy as presently claimed comprising the same types and amount of components as presently claimed and not possess the properties claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients and claimed amounts. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If it is Applicant' s position that this would not be the case: (1) evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARY I OMORI/Primary Examiner, Art Unit 1784